EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Allowability notice is in response to communications filed May 19, 2022.

Election/Restrictions
1.	This application is in condition for allowance except for the presence of claims 10-19 directed to an invention non-elected without traverse.  Accordingly, claims 10-19 have been CANCELLED.

Allowable Claims
2.	Claims 1-9 and 20-21 are allowed over the prior art of record.  

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 The application has been amended as follows: 
Please CANCEL claims 10-19 for being directed to an invention non-elected without traverse.

Reasons for Allowance
4.	The following is a statement of reasons for allowance:   
The closest prior art of record is to Askem (US PGPUB 2018/0185556) and Muser et al. (US PGPUB 2017/0165405).
Askem and Muser, while teaching similar methods for controlling an alarm of a negative pressure wound therapy device, fails to disclose or reasonably suggest alone or in combination, a method of dynamically controlling an alarm of a negative pressure wound therapy device, wherein the method comprises: setting a leak threshold based on the dressing application quality; determining a plurality of leakage event occurrences in response to the leakage rate exceeding the leak threshold value at a plurality of times; adjusting the leak threshold value based on at least one of a number of the plurality of leakage events over the time period, a time duration between sequentially occurring leakage events, and the dressing application quality; and causing a user interface to display a leak alert in response to the leakage rate exceeding the adjusted leak threshold value.
These dynamic control method steps not disclosed or rendered obvious by Askem, Muser or the prior art of record imparts a novel and non-obvious function of the claimed device; namely, adjusting the leak threshold value facilitates a dynamic alert system which can automatically adjust to provide a user with leak alarms/alerts based on situations, environment, motion, time of day, power source capacity, application quality, etc.; which facilitates a change in quantity of leak alarms, reduces user annoyance, and provides a more efficient and accurate alert system to alert the user regarding high leaks, as suggested in paragraph [0048] of applicant’s specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781